Citation Nr: 0307158	
Decision Date: 04/14/03    Archive Date: 04/24/03

DOCKET NO.  02-10 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a dental disorder.

[The claim of entitlement to service connection for residuals 
of malaria, to include heart damage due to high fever, atrial 
fibrillation, and right bundle branch block will be addressed 
in a separate and forthcoming decision.]


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon.

In his February 2000 Notice of Disagreement, the veteran 
requested an RO hearing.  He was scheduled for such a hearing 
in April 2000 and January 2002, but he cancelled both 
hearings.

The veteran's appeal also includes the claim of entitlement 
to service connection for residuals of malaria, to include 
heart damage due to high fever, atrial fibrillation, and 
right bundle branch block.  The Board, however, has 
determined that additional development is required before a 
determination can be reached on this claim, and the Board 
will seek that development under the provisions of 38 C.F.R. 
§ 19.9 (2002).  This claim will therefore be addressed in a 
separate and forthcoming decision.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  There is no competent medical evidence of an etiological 
relationship between a current dental disorder and service.




CONCLUSION OF LAW

A dental disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  See also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records 
corresponding to post-service medical treatment reported by 
the veteran, and there is no indication of additional 
relevant medical evidence that has not been obtained by the 
RO to date.  Although the veteran has not been afforded a VA 
examination in conjunction with this claim, the Board, for 
reasons described in further detail below, has determined 
that such an examination is not "necessary," under 
38 U.S.C.A. § 5103A(d), prior to a decision on this claim.

The Board is also aware that the RO has been unable to locate 
the veteran's service medical records.  In January 1986, the 
Boise, Idaho, VARO was notified by the National Personnel 
Records Center (NPRC) that the veteran's service medical 
records were among the records destroyed in a fire.  In 
January 1986, the Boise VARO informed the veteran of the type 
of information he would have to provide for a further search 
of service medical records to be conducted; however, no 
response was received.  

The Portland VARO again requested such information from the 
veteran in a May 1999 letter, and, in July 1999, the veteran 
did submit a January 1953 military record but did not supply 
any additional service medical records.  In a July 2001 
submission, the veteran notified the RO that "[y]ou have in 
hand every medical record I can possibly obtain since I was 
discharged from active duty in Jan. 1953."  Accordingly, the 
Board finds that the RO has completed all necessary 
development in regard to this matter, and, though no service 
medical records have been obtained, there is no reasonable 
possibility that further development would result in the 
location of the veteran's service medical records. 

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in a July 2002 
Statement of the Case  See 38 U.S.C.A. § 5103.  This 
issuance, which includes a summary of the newly enacted 
provisions of 38 C.F.R. § 3.159, also contains a specific 
explanation of the type of evidence necessary to substantiate 
the veteran's claim, as well as which portion of that 
evidence (if any) was to be provided by him and which portion 
the VA would attempt to obtain on his behalf.  The specific 
requirements for a grant of the benefit sought on appeal will 
be discussed in further detail below, in conjunction with the 
discussion of the specific facts of this case.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

As indicated above, the VA's comprehensive attempts to obtain 
the veteran's service medical records have been entirely 
unsuccessful.  In April 1976, more than 23 years following 
the veteran's separation from service, he was treated at a 
private hospital after being struck in the face while working 
as a police officer.  X-rays revealed a left-sided fracture 
of the maxilla.  No further jaw/dental disorders are 
indicated following this period of time.

The Board has reviewed the aforementioned evidence but finds 
no medical evidence suggesting an etiological relationship 
between a current dental disorder and service.  In this 
regard, the Board is aware that, to date, the veteran has not 
been afforded a VA examination addressing the etiology of his 
claimed disorder.  Such an examination is "necessary" under 
38 U.S.C.A. § 5103A(d) when:  (1) there is competent evidence 
that the veteran has a current disability (or persistent or 
recurrent symptoms of a disability); (2) there is evidence 
establishing that the veteran suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period; (3) there is an 
indication that the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See 38 U.S.C.A. 
§ 5103A(c)(4).  In this case, the complete absence of any 
medical evidence suggesting an in-service disease or injury, 
or an etiological relationship between a current disability 
and service, ensures that an examination is not 
"necessary."  The only evidence of record addressing the 
question of etiology, the May 1976 hospital record, clearly 
indicates the occurrence of a post-service injury.

Indeed, the only evidence of record supporting the veteran's 
claim is his own lay opinion, as articulated in multiple 
statements.  In a July 1999 submission, he stated that all of 
his teeth were extracted during service.  There is, however, 
absolutely no competent evidence corroborating the veteran's 
contention.  

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for a dental disorder, 
and the claim must be denied.  In reaching this 
determination, the Board acknowledges that the VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

The claim of entitlement to service connection for a dental 
disorder is denied.


_________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

